Exhibit 10.7

 

Performance Restricted Stock Unit Agreement

﻿

This Performance Restricted Stock Unit Agreement (this “Award Agreement”), dated
as of July 26, 2017 (the “Grant Date”), between ServiceMaster Global Holdings,
Inc., a Delaware corporation (the “Company”), and the participant whose name is
set forth on the signature page hereto (the “Participant”), is being entered
into pursuant to Article IX of the Amended and Restated ServiceMaster Global
Holdings, Inc. 2014 Omnibus Incentive Plan (the “Plan”).  The meaning of
capitalized terms that are not defined in this Award Agreement may be found in
the Plan. 

The Company and the Participant hereby agree as follows:

Section 1.       Confirmation of Grant.  Subject to the terms of this Award
Agreement, the Company hereby evidences and confirms, effective as of the Grant
Date, its grant to the Participant of Performance Shares representing the right
to receive the number of Shares set forth opposite the Participant’s name on the
signature page hereto, which represents the number of Shares that would be
earned under Section 2 of this Award Agreement upon the occurrence of a vesting
date as set forth in Section 2 (any such date, a “Vesting Date”).  This Award
Agreement is entered into pursuant to, and the terms of the Performance Shares
are subject to, the terms of the Plan.  If there is any conflict between this
Award Agreement and the terms of the Plan, the terms of the Plan shall govern.

Section 2.       Vesting and Forfeiture.  50% of the Performance Shares shall
vest on the Spin-Off and 50% of the Performance Shares shall vest on the first
anniversary of the Spin-Off, subject in each case to the Participant’s continued
employment with the Company or any Subsidiary through the applicable Vesting
Date. For purposes of the forgoing, “Spin-Off” means the date on which the
separation of (a) the American Home Shield business or (b) the Terminix and
Franchise Services Group businesses of the Company Group (as defined in Section
6(a) below) (either of (a) or (b), a “Separated Business”) from the remainder of
the Company Group businesses is completed by means of (i) any merger or other
business combination pursuant to which any Separated Business is combined with
that of a third party; (ii) the acquisition by a third party, directly or
indirectly, of a majority of the capital stock or assets of any Separated
Business; or (iii) any spin-off, split-off or other extraordinary dividend of a
majority of the capital stock, cash or assets of any Separated Business.     If
the Spin-Off does not occur on or prior to March 31, 2019 (the “Expiration
Date”), 100% of the Performance Shares shall be forfeited and canceled.

Section 3.       Effect of Termination of Employment.  Upon termination of the
Participant’s employment with the Company and its Subsidiaries for any reason
prior to the applicable Vesting Date, any unvested Performance Shares evidenced
by this Award Agreement shall be forfeited, provided that if the Participant
experiences a Special Termination (defined below), (a) if such Special
Termination occurs on or prior to the Spin-Off and the Expiration Date, the
Participant will vest in a number of Performance Shares equal to (i) the number
of Performance Shares that would have vested on the Spin-Off (i.e., 50% of the
Performance Shares), multiplied by (ii) a fraction, the numerator of which is
the number of days elapsed between the Grant Date and  the date of the Special
Termination and the denominator of which is the number of days elapsed between
the Grant Date and the Expiration Date and (b) if such Special Termination
occurs on or following the Spin-Off, the Participant will vest in a number of
Performance Shares equal to (a) the number of Performance Shares that would have
vested on the first anniversary of the Spin-Off (i.e., 50% of the Performance
Shares), multiplied by (b) a fraction, the numerator of which is the number of
days elapsed between the Spin-Off and the date of the Special Termination and
the denominator of which is 365.    The Participant, or the Participant’s estate
or beneficiary, shall



1

--------------------------------------------------------------------------------

 



receive one Share in respect of each such vested Performance Share within
75 days following, as applicable, the date of the Special Termination.  A
“Special Termination” means a termination of the Participant’s employment (i) by
the Company without Cause, (ii) due to the Participant’s death or (iii) due to
the Participant’s Disability.

Section 4.       Dividend Equivalents.  If the Company pays any cash dividend or
similar cash distribution on the Company Common Stock, the Company shall credit
to the Participant with an additional number of Performance Shares (“Dividend
Shares”) equal to the (A) product of (x) the number of Performance Shares plus
the number of additional Dividend Shares held by the Participant as of the
record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Company Common Stock divided by (B) the
Fair Market Value of a Share on the dividend payment date, rounded down to the
nearest whole number.  If the Company makes any dividend or other distribution
on the Company Common Stock in the form of Shares or other securities, the
Company will credit to the Participant that number of additional Dividend Shares
or other securities that would have been distributed with respect to the number
of Shares plus the number of additional Dividend Shares held by the Participant
as of the record date for such distribution.  Any additional Dividend Shares or
other securities shall be subject to the same terms and conditions as apply to
the related Performance Shares that resulted in the crediting of such Dividend
Shares or other securities.

Section 5.       Settlement; Taxes. 

(a)Except as otherwise provided in Article XIV of the Plan and in Section 3,
promptly following the date on which the number of Performance Shares that vest
is certified by the Administrator pursuant to Section 2 of this Award Agreement,
but in any event not later than March 15 of the calendar year following the
calendar year of the applicable Vesting Date, the Participant shall receive one
Share in respect of each such vested Performance Share.

(b)In connection with the vesting and settlement of the Performance Shares as
provided in this Award Agreement, the Associate (through the stock plan
administrator) will sell a number of Shares in the public market to satisfy any
applicable Withholding Taxes that may arise in connection with the vesting, or
the Company or one of its Subsidiaries may allow the Participant to remit to the
Company an amount in cash sufficient to satisfy any applicable Withholding Taxes
that may arise in connection therewith, in accordance with the provisions of
Section 15.11 of the Plan; provided, however, that if at such time of vesting
and settlement, the Participant is prohibited from trading or otherwise selling
Shares due to the application of any trading policy of the Company or applicable
law, the Company shall withhold Shares that would otherwise be issued to the
Participant pursuant to Section 4 above to satisfy the Withholding Taxes, in
accordance with the provisions of Section 15.11 that apply to such net
settlement of Withholding Taxes.

Section 6.       Miscellaneous.

(a)Restrictive Covenants.  In consideration of the grant of the Performance
Shares, during the Participant’s employment with the Company Group and for a
period of twelve (12) months following the termination of the Participant’s
employment (whether such termination is initiated by the Participant or the
Participant’s employer), the Participant shall not (i) become employed by,
operate or provide services to any business or other entity that competes with
the Company Group; (ii) solicit or sell any product or service in competition
with the Company Group to any person, business or other entity that



2

--------------------------------------------------------------------------------

 



is a customer of the Company Group; (iii) interfere with the Company Group’s
relations with any of its customers, franchisees, subcontractors, consultants,
vendors or business partners; or (iv) induce or encourage any Company Group
employee to leave his/her position or to seek employment or association with any
person or entity other than the Company Group.  This Agreement is in addition to
and does not supersede any other agreements between the Participant and the
Company Group prohibiting competition with the Company Group.  Nothing in this
paragraph shall be construed to restrict the right of an attorney to practice
law to the extent protected by statute, common law or applicable rules of
professional conduct.    “Company Group” means the Company and its Subsidiaries.

(b)Dispute Resolution.  Any dispute or controversy between the Participant and
the Company, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be resolved in accordance with the
ServiceMaster We Listen Dispute Resolution Plan then in effect.  Notwithstanding
the foregoing, the Participant agrees that the Company may seek a temporary
restraining order and/or preliminary injunction in any court of competent
jurisdiction, without the posting of a bond, in order to preserve the status quo
or to enforce the restrictive covenants in Section 6(a) of this Agreement.

(c)Incorporation of Forfeiture Provisions.  The Participant acknowledges and
agrees that, pursuant to the Plan, the Participant shall be subject to
the Company’s Clawback Policy and any generally applicable disgorgement or
forfeiture provisions set forth in Article XIII of the Plan as of the date of
this Award Agreement or as required by applicable law after the date of this
Award Agreement.

(d)Authorization to Share Personal Data.  The Participant authorizes any
Affiliate of the Company that employs the Participant or that otherwise has or
lawfully obtains personal data relating to the Participant to divulge such
personal data to the Company if and to the extent appropriate in connection with
this Award Agreement or the administration of the Plan.

(e)No Right to Continued Employment.  Nothing in this Award Agreement shall be
deemed to confer on the Participant any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

(f)No Right to Awards.   The Participant acknowledges and agrees that the grant
of any Performance Shares (i) is being made on an exceptional basis and is not
intended to be renewed or repeated, (ii) is entirely voluntary on the part of
the Company and its Subsidiaries and (iii) should not be construed as creating
any obligation on the part of the Company or any of its Subsidiaries to offer
any Performance Shares in the future.

(g)Binding Effect; Benefits.  This Award Agreement shall be binding upon and
inure to the benefit of the parties to this Award Agreement and their respective
successors and assigns.  Nothing in this Award Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Award Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.



3

--------------------------------------------------------------------------------

 



(h)Waiver; Amendment.  The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.  This Award Agreement may
not be amended, modified or supplemented, except (i) by a written instrument
executed by the Participant and the Company or  (ii) as authorized under the
Plan (including under Section 4.3 of the Plan).

(i)Notices.   All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:

if to the Company, to it at:

﻿

ServiceMaster Global Holdings, Inc.

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

Attention: General Counsel

Fax: (901) 597-8025

﻿

if to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.

﻿

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

﻿

(j)Applicable Law.  This Award Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.  Subject to the dispute resolution provision contained herein, any
judicial action to enforce, interpret or challenge this Award Agreement shall be
brought in the federal or state courts located in the State of Delaware, which
shall be the exclusive forum for resolving such disputes.  Both parties
irrevocably consent to the personal jurisdiction of such courts for purposes of
any such action.

(k)Section 409A.  Section 15.12 of the Plan shall apply to this Award and is
incorporated herein by reference.

(l)Section and Other Headings, etc.  The section and other headings contained in
this Award Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Award Agreement.



4

--------------------------------------------------------------------------------

 



(m)Counterparts.  This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

﻿

﻿

﻿

﻿

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first above written.

﻿

﻿

﻿

 

 

 

 

﻿

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

By:  

 

 

 

﻿

 

Name:  

 

 

﻿

 

Title:

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

THE PARTICIPANT:

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

Name:  

 

 

﻿

 

 

 

 

﻿

﻿

Number of Performance Shares: _________

﻿

﻿

﻿

﻿

﻿



[Signature Page to Performance Restricted Stock Unit Agreement]

--------------------------------------------------------------------------------